DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10315079 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 9, 11, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann, Jr. et al (USPN 7285057) In view of Levin (USPN 5474297).
Regarding claim 1, Mann, Jr. et al. discloses club head having a club face having a toe, heel, top rail, and sole, wherein the club face has a plurality of grooves between the top rail, sole, heel, and toe. The plurality of grooves have a width measured from the top to the bottom of each groove wherein the width of the grooves increases in the direction extending between the heel and center and toe and center. Mann, Jr. et al. discloses a planar bottom surface at the deepest portion of the groove (See Column 2, lines 24 through 37). Mann, Jr. et al. does not disclose the loft angle but Mann, Jr.  also notes that the invention may be applied to other club heads. Levin discloses a club head having a loft angle of about 2 to about 7 degrees (See Abstract). Levin discloses that the loft angle allows for a lower trajectory shot. One having ordinary skill in the art would have found it obvious to have the loft angle, as noted above, in order to reduce the trajectory of a gall ball when hit.
Regarding clam 3, Mann, Jr. et al. discloses a plurality of land portions between the grooves wherein the width of the land portions vary between the toe and heel ends due to the width of the grooves varying from the toe end to the heel end.
Regarding clam 4, Mann, Jr. et al. discloses the width of the land portions increasing in a direction from a center to the toe end and a center to the heel end due to the width of the grooves decreasing from center portion to the toe and heel ends.
Regarding claim 6, Mann, Jr. et al. discloses the grooves having a bottom surface wherein the depth of the groove is between 0.005 to 0.04 inch (See paragraph bridging columns 4 and 5).
Regarding claim 9, see the above regarding claims 1, 3, and 4.
Regarding claim 11, see the above regarding claim 4.
Regarding claim 14, see the above regarding claim 1-4.
Regarding claim 16, see the above regarding claim 4.
Regarding clam 18, see the above regarding claim 6.
Regarding claim 20, Mann, Jr. et al. discloses the width of the grooves being 0.01 to 0.05 inch (See column 2, lines 57 through 63).
Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann, Jr. et al. (UISPN 7285057) in view of Levin (USPN 5474297) further in view of Yamaguchi et al. (USPN 4792140).
Regarding claims 8 and 13, Mann, Jr. et al. in view of Levin does not disclose the club face being separately attached. Yamaguchi et al. discloses a club head having a club face separately attached to a body. Yamaguchi et al. notes that the clubface can be wholly made with the body or separately made such that it is made of a material that allows for increase trajectory and improved feel (See Column 1, lines 32 though 67). It should also be noted that the club face has grooves thereon (See Figures 3 and 4). One having ordinary skill in the art would have found it obvious to have the club head made separately, as taught by Yamaguchi et al., in order to influence the feel and trajectory of the club head.
Allowable Subject Matter
Claims 5, 7, 10, 12, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive.
Applicant argues that Mann, Jr. et al. does not disclose a planar flat bottom within the groove.  Column 2, lines 24 through 37, states that the groove may have a U-shaped configuration wherein the bottom of the groove is substantially flat such that it is parallel to the club face.  Figures 7A and 7B also show a flat bottom groove.  
Applicant also argues that Mann, Jr. et al. and Levin does not teach or suggest a putter.  Based on the claim language, there is nothing that structurally distinguishes a putter from that of the combination of Mann, Jr. et al. and Levin.  The combination shows a loft angle within the claimed range of that of the applicant; therefore, it is capable of being used as intended by the applicant. 
Applicant also argues that Yamaguchi  does not teach a putter having variable grooves and a loft angle of less than 7 degrees.  Yamaguchi is analogous due to the separate attached faceplates to the club head.  There is no need to apply Yamaguchi for the grooves or the loft angle due to Mann, Jr. et al. and Levin disclosing such
In light of the applicant’s arguments, the above rejection has been furnished.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711